Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

Claim(s) Status
Claims 1,4, and14 have been amended, claims 11-13,23, and 24 have been cancelled and claims 25 and 26 newly added in the response filed January 28, 2021. Accordingly, claims 1-10,14-22,25 and 26 are pending.

Withdrawn Rejections
	Applicant's amendments and arguments filed January 28, 2021 are acknowledged and have been fully considered.  
Claims  11-4, 8,9,25 and 26 were rejected under 35 USC 103 as being obvious over Tseng et al. (WO1997046530). This rejection is withdrawn in view of the presence 

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stefan Knirr on February 25, 2021.
The application has been amended as follows:   
In the claims: 
Claims 25 and 26 are cancelled.


Rejoinder

Claims 1-10,14-22,25 and 26 are pending.
Claims 1-4,8,9, and 14 are directed to an allowable pyrazolone compound of formula I or a salt thereof. Pursuant to the procedures set forth in MPEP § 821.04(B) claims 5-7,10 and 15-22 are directed to the process of making or using an allowable pyrazolone compound of formula I or a salt thereof, previously withdrawn from 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 4, 2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, and 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
 The invention was found free of the prior art.  The novelty of the instant invention the pyrazolone compound of formula I.  The closest prior art is Tseng et al. (WO1997046530 , previously cited).  However, Tseng et al. does not teach pyrazolone compounds with a substituted or unsubstituted 4-8 membered lactam group containing 0-2 heteroatoms selected from O, S and N as instantly claimed.

Conclusion

Claims 1-10 and 14-22 (renumbered as 1-19 )are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617